—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered April 23, 1993, convicting him of attempted murder in the second degree and assault in the first degree, upon a jury verdict, and imposing sentence. This appeal brings up for review, the denial of the defendant’s motion to dismiss the indictment on speedy trial grounds.
Ordered that the judgment is affirmed.
The defendant contends that the indictment should be dismissed because the People did not exercise due diligence in securing his release from Federal authorities for a speedy trial in this matter, resulting in a delay chargeable to the People. *462The record, establishes that the District Attorney made diligent efforts to secure the presence of the defendant after he was taken into Federal custody on an alleged parole violation. Thus, the period from August 3, 1992, to November 6, 1992, is not chargeable to the People and defendant’s speedy trial motion was properly denied (see, People v Garrett, 207 AD2d 948; People v Brown, 136 AD2d 715). Thompson, J. P., Joy, Gold-stein and Florio, JJ., concur.